—Order unanimously reversed on the law with costs, motion granted and complaint dismissed. Memorandum: Supreme Court erred in denying defendant’s motion to dismiss the complaint. In opposing defendant’s motion pursuant to CPLR 3012 (b), plaintiff failed to meet his burden of showing that the delay in serving the complaint was excusable and that his cause of action for divorce was meritorious (see, Fantauzzo v Steimer, 193 AD2d 1125; Iafallo v Dolan, 162 AD2d 965). (Appeal from Order of Supreme Court, Erie County, Howe, J.—Dismiss Action.) Present—Lawton, J. P., Fallon, Wesley, Davis and Boehm, JJ.